                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DANIEL MARTINEZ,

       Plaintiff,

v.                                                                       No. 18-cv-0480 RB/SMV

MARTIN YACKEL,

       Defendant.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on Defendant Martin Yackel’s Motion to Compel, filed

on December 6, 2018. [Doc. 23]. Plaintiff responded on December 18, 2018. [Doc. 24]. In the

Response, Plaintiff’s counsel stated that, after Plaintiff moved to Colorado, he experienced

difficulty in reaching his client. Id. at 1–2. Despite counsel’s warnings to Plaintiff that failure to

respond to discovery could result in dismissal, Plaintiff has not responded to his counsel’s attempts

to contact him. Id. at 2. Plaintiff’s counsel states now that he cannot in good faith object to the

Motion to Compel or even respond to both the Motion and Defendant’s requests for production

and interrogatories. Id. Plaintiff’s counsel claims that he “does not believe that he has an ethical

duty to continue to pursue this matter.” Id. Accordingly, Plaintiff must show good cause within

30 days why his claims should not be dismissed under Fed. R. Civ. P. 41(b) (failure to prosecute),

Fed. R. Civ. P. 37(d)(1)(A)(ii) (failure to respond to interrogatories), or the Court’s inherent

authority to dismiss a case, see Link v. Wabash R.R. Co., 370 U.S. 626, 629–32 (1962).

       IT IS THEREFORE ORDERED that Plaintiff show cause no later than January 18,

2019, why his claims should not be dismissed without prejudice.

       IT IS SO ORDERED.

                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge
